DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-11 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al [Huang] PGPUB 20140028292.
Referring to claim 1, Huang teaches the device comprising:
A controller coupled to a fan and configured to:
Use a predetermined pulse width modulation duty cycle to obtain a sequence of fan speeds from the fan over a time period [0041-0044, 0050].
Determine a fan type based on the sequence of fan speeds [0044].
Specifically, Huang teaches starting a fan and monitoring its speed (i.e. obtaining a sequence of fan speeds) to determine when the speed becomes stable to identify the fan type.  Additionally, Huang teaches the fans are powered and controlled via PWM signals (0%-100%) and thus, when performing the identification found in paragraph 0044, the fan being identified would necessarily be supplied a PWM signal associated with the determined stable speed.
Referring to claims 2-3, Huang teaches the sequence is obtained over a startup time of the fan wherein the speed over the startup is non-linear [Figs. 6 and 8].
Referring to claims 9-11, these are rejected on the same basis as set forth hereinabove.  Huang teaches the system and therefore teaches the method performed by the system.
Allowable Subject Matter
Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
PGPUB 2017/0187310 to Hung teaches identifying a fan type through testing with multiple PWM signals [Fig. 4].
PGPUB 2008/0093458 to Pearce et al teaches including an integrated optical sensor to read a bar code to identify a fan type [abstract, 0009].
PGPUB 2007/0019383 to Chang teaches applying 100% duty cycle to a CPU fan and determining its type based on its resulting speed [abstract].
The prior art of record does not teach individually or in combination, using a predetermined PWM duty cycle (i.e. a single PWM duty cycle) to obtain a sequence of fan speeds wherein 1) the PWM duty cycle is set to a value lower than that of an operational PWM range [claims 4 and 12] or 2) wherein the sequence of fan speeds are sampled and determined which of a plurality of ranges each sample falls in to generate a code [claims 6 and 14].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        8/11/22